DETAILED ACTION
Responsive to the Information Disclosure Statement (IDS) filed March 14, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Prosecution on the merits of this application is reopened on claims 1-8 considered unpatentable for the reasons indicated in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al/Toyota Motor Corp (JP2017211882). 
As per claim 1, Sato et al teach a vehicle comprising:
an autonomous driving system including an actuator for autonomous driving of the vehicle; and an information presentation apparatus (see at least paragraphs [0011, 0019-0020], fig 1) comprising: 
a state detection sensor detecting a state of a driver (see at least paragraph [0022]);
an activity determination unit configured to determine whether the driver engages in a driving activity or a non-driving activity, based on a detection result of the state detection sensor (see at least paragraph [0023]);
 an engagement level calculation unit configured to calculate a driver engagement level related to driving, based on at least one of a determination result of the driving activity and a determination result of the non-driving activity in a predetermined engagement level calculation period (see at least paragraph [0041]); 
a system confidence level acquisition unit configured to acquire a system confidence level of autonomous driving control when the autonomous driving system autonomously drives the vehicle, from the autonomous driving system (see at least paragraphs [0040, 0046]); and 
an information presentation unit configured to present information to the driver based on the calculated engagement level and the acquired system confidence level (see at least paragraphs [0047, 0056-0062]).  
As per claim 2, Sato et al teach wherein the engagement level calculation unit is configured to calculate the engagement level based on an activity ratio which is a ratio between a time for which it is determined that the driving activity is performed and a time for which it is determined that the non-driving activity is performed in the engagement level calculation period (see at least paragraphs [0041, 0060-0065]).  
As per claim 3, Sato et al teach wherein the information presentation unit is configured to present the information based on whether the engagement level is greater than or less than a predetermined engagement level threshold value, and changes the engagement level threshold value based on the system confidence level (see at least paragraphs [0060-0065]).   
As per claim 4, Sato et al teach a switching frequency calculation unit configured to calculate a frequency of switching between the driving activity and the non-driving activity in the engagement level calculation period, based on a determination result of the activity determination unit, wherein the information presentation unit is configured to present the information based on the engagement level, the system confidence level, and the switching frequency (see at least paragraphs [0022-0024, 0060-0069]).     
As per claim 5, Sato et al teach wherein the information presentation unit is configured to present the information based on whether the switching frequency is greater than or less than a predetermined switching frequency threshold value, and to change the switching frequency threshold value based on the system confidence level (see at least paragraphs [0060-0069]).     
As per claim 6, Sato et al teach wherein the activity determination unit is configured to further determine whether the non- driving activity is a first non-driving activity or a second non-driving activity different from the first non-driving activity, and wherein the engagement level calculation unit is configured to calculate the engagement level for each of the first non-driving activity and the second non-driving activity based on a first activity ratio which is a ratio between a time for which it is determined that the driving activity is performed and a time for which it is determined that the first non-driving activity is performed in the engagement level calculation period, and a second activity ratio which is a ratio between a time for which it is determined that the driving activity is performed and a time for which it is determined that the second non-driving activity is performed in the engagement level calculation period (see at least paragraphs [0022-0024, 0060-0065]).     
As per claim 7, Sato et al teach wherein the state detection sensor is one of a driver monitoring camera, a contact sensor included in a steering wheel, and a proximity sensor attached to a pedal of the vehicle (see at least paragraphs [0011, 0019-0020]).  
As per claim 8, Sato et al teach wherein the actuator includes an engine actuator, a brake actuator, and a steering actuator (see at least paragraphs [0011, 0019-0020]).  

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 14, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661